

 
 

--------------------------------------------------------------------------------

EXHIBIT  10.1

SEPARATION AND RELEASE AGREEMENT
 
 
This Separation and Release Agreement (“Agreement”) is entered into by and
between Helix Energy Solutions Group, Inc., a Minnesota corporation (the
“Company”), and Robert P. Murphy (“Murphy”) (collectively, the “Parties”).
 
WHEREAS, the Parties mutually desire to end their employment relationship in
accordance with the terms of this Agreement; and
 
WHEREAS, the Company has made available to Murphy the Separation Benefits
provided for herein in consideration for his execution of the Agreement and the
waivers and releases contained herein.
 
NOW, THEREFORE, the Parties agree as follows:
 
1.           Effective Date of Separation.
 
  Murphy’s employment with the Company (and any affiliates of the Company) shall
terminate on March 16, 2010, (the “Effective Date”).
 
2.           Separation Benefits.
 
Murphy acknowledges that, in consideration for his executing this Agreement, and
the Release of Claims contained in Paragraph 4, that he is being provided with
valuable new consideration to which he would not otherwise be entitled, provided
that Murphy does not revoke this Agreement pursuant to Section 4(D)(9) herein
(the “Revocation Period”).
 
A.           Separation Payment
 
On the date six (6) months following the Effective Date, the Company shall pay
to Murphy the sum of Two Hundred Twenty Five Thousand Dollars ($225,000.00),
less applicable tax withholdings.  From and beginning on the date seven (7)
months following the Effective Date, Murphy shall be paid the sum total of Two
Hundred Twenty Five Thousand Dollars ($225,000.00), less applicable tax
withholdings, in six equal monthly installments.
 
B.           2009 and 2010 Target Bonus
 
The Company agrees to pay Murphy, on March 15, 2010, or upon expiration of the
Revocation Period, whichever is later, the amount of Three Hundred Thousand
Dollars ($300,000.00), less applicable tax withholdings, for his 2009 Target
Bonus.  Murphy agrees to accept this amount in full and complete satisfaction
for all amounts owed or owing to him for the 2009 Target Bonus.
 
In further consideration for Murphy’s release of claims in Section 4, the
Company agrees to pay Murphy, on March 15,2010, or upon the expiration of the
Revocation Period, whichever is later,  in respect of the 2010 Target Bonus, Six
Hundred Thousand Dollars ($600,000.00), less applicable tax
withholdings.   Murphy acknowledges and agrees that payment for the 2010 Target
Bonus payment constitutes new and valuable consideration for his execution of
this Agreement, including the Release of Claims in Section 4, in that he
otherwise has no contractual right or legal claim to any Target Bonus for 2010.
 
        C.
Restricted Stock:  Lapsing of Forfeiture Restrictions and Accelerated Vesting of
Shares of Stock

 
Contemporaneously with the execution of this Agreement, the Parties entered into
a Stock and Cash Award Amendment Agreement (the “Stock and Cash Award
Amendment”), which is incorporated herein.  Pursuant to the terms and conditions
of the Stock and Cash Award Amendment, the Company agrees, with respect to
69,023 shares of restricted stock of the Company identified in the Stock and
Cash Award Amendment, to lapse the Forfeiture Restrictions on those shares of
restricted stock, and none other, thereby allowing those shares of restricted
stock to immediately vest.  Murphy acknowledges that the Company’s agreement to
lapse the Forfeiture Restrictions with respect to the shares of restricted stock
identified in the Stock and Cash Award Amendment, which will allow for the
immediate vesting of those shares of stock, constitutes new and valuable
consideration for his execution of this Agreement and the releases contained
herein.
 
Murphy acknowledges and agrees that as to all other shares of restricted stock
(other than those identified in the Stock and Cash Award Amendment) that he
previously may have been granted or awarded, under the 2006 Restricted Stock
Award, the 2008 Restricted Stock Award, the 2009 Restricted Stock Award, the
2010 Restricted Stock Award, or any other award, that were not vested as of the
Effective Date, all such shares shall be forfeited, cancelled and have no
further force or effect.
 
Murphy further agrees that as to those shares of restricted stock which will
become vested under the Stock and Cash Award Amendment, that unless he elects
otherwise by remitting to the Company cash in an amount necessary to satisfy the
Company’s tax withholding obligations arising with respect to the vesting of his
restricted stock, the Company shall satisfy its tax withholding obligations by
withholding shares with a fair market value equal to the withholding obligation.
 
D.           Cash Opportunity Awards
 
The Parties acknowledge that the Company previously granted to Murphy under the
Company’s 2009 Long-Term Incentive Cash Plan two cash payment opportunity
awards, one dated January 2, 2009 (the “2009 Cash Opportunity Award”) and one
dated January 4, 2010 (the “2010 Cash Opportunity Award”).  With respect to the
2009 Cash Opportunity Award, the Company, pursuant to the terms of the Stock and
Cash Award Amendment, shall pay to Murphy, and Murphy agrees to accept in full
and complete satisfaction for all amounts owed or owing to him under the 2009
Cash Opportunity Award, the sum total of $529,533.  With respect to the 2010
Cash Opportunity Award, the Company, pursuant to the terms of the Stock and Cash
Award Amendment, shall pay to Murphy, and Murphy agrees to accept in full and
complete satisfaction for all amounts owed or owing to him under the 2010 Cash
Opportunity Award, the sum total of $180,378.
 
The Company shall pay Murphy the cash opportunity awards for 2009 and 2010 upon
expiration of the Revocation Period (provided Murphy does not revoke this
Agreement).
 
Murphy further acknowledges and agrees that as to any other cash payment
opportunity awards (other than as specified in the Stock and Cash Award
Amendment) that he previously may have been awarded or granted, under the 2009
Long-Term Cash Incentive Plan or under any other Plan or Award Letter, that were
not vested as of the Effective Date, all such outstanding awards or grants shall
be deemed forfeited, cancelled and have no further force or effect.
 
E.           Insurance Coverage
 
If Murphy elects to continue his medical, dental, and/or vision coverage for
himself and his eligible dependents, the Company will continue to provide the
same for twelve months from the Effective Date at the Company’s cost.
 
F.           Vacation
 
Murphy will be paid $51,924 for 30 accrued, but unused, vacation days (based on
2010 salary), less applicable tax withholdings, upon expiration of the
Revocation Period.
 
G.           No Other Benefits or Perquisites
 
All other welfare or employment benefits not expressly provided for herein shall
end or expire as of the Effective Date.  All perquisites terminate as of the
Effective Date, and Murphy shall receive no perquisite payments for any period
after the Effective Date.
 
3.           Covenants.
 
Murphy acknowledges and re-affirms that under the terms of the signed letter
agreement between the Parties dated December 21, 2006 (the “Letter Agreement”),
which incorporates and adopts the provisions with respect to termination of the
form employment agreement attached to the signed offer of employment between the
Parties dated January 22, 2006 (the “Form Agreement”), that Murphy continues to
have certain non-solicitation and confidentiality obligations to the Company
beyond the Effective Date of this Agreement.Company and Murphy agree that Murphy
does not have any non-competition obligation to the Company as of this date and
will not have any non-competition obligation beyond the Effective Date of  this
Agreement.
 
A.           Non-Solicitation
 
Murphy acknowledges and re-affirms that pursuant to Section 5(b) of the Form
Agreement, he shall not, directly or indirectly for a period of eighteen (18)
months following the Effective Date, for himself or for any other individual,
corporation, partnership, joint venture or other entity, make any offer of
employment, solicit or hire any supervisor or employee of the Company or its
affiliates, or induce or attempt to induce any employee of the Company or its
affiliates to leave their employ, or in any way interfere with the relationship
between the Company or its affiliates and any of their employees, including, but
not limited to, employing, engaging as a consultant or advisor, or soliciting
the employment of, or engaging as a consultant or advisor, any employee or agent
of the Company or any of its affiliates, provided that the foregoing shall not
prohibit the hiring an any individual who responds to a general solicitation
of  employment or any employee who  previously resigned from the Company solely
on his or her own accord without any solicitation, enticement or inducement
whatsoever or communication regarding employment or potential employment with
Murphy or anyone acting with or in concert with Murphy.
 
 
B.           Confidentiality
 
Murphy acknowledges and re-affirms that pursuant to Sections 4(a) and (b) of the
Form Agreement, that for a period of eighteen (18) months following the
Effective Date, he will not disclose or use any Confidential Information of the
Company or its affiliates (as that term is defined in Section 4(b) of the Form
Agreement, which is incorporated herein by reference).  Further, Murphy
understands and acknowledges that his obligation to maintain the confidentiality
of trade secrets and other intellectual property of the Company or its
affiliates is unending.  As an exception to this confidentiality obligation, the
Parties agree that Murphy may disclose Confidential Information: (i) in
connection with enforcing his rights under this Agreement; (ii) if compelled by
law, in which case Murphy shall provide written notice to the Company at the
earliest possible date prior to disclosure in order to allow the Company to take
whatever measures the Company deems appropriate to protect its Confidential
Information, trade secrets, or intellectual property; or (iii) if the Company
provides written consent to Murphy prior to the disclosure.
 
C.           Return of Company Property and Information
 
Murphy agrees that prior to the Effective Date, he will return to the Company
all documents relating to the business and affairs of the Company or its
affiliates, and all Confidential Information or intellectual property of the
Company which is in his possession, custody or control, irrespective of the
location or form of such material (including, but not limited to, written
records, notes, photographs, manuals, notebooks, documentation, program
listings, flow charts, magnetic media, disks, diskettes, tapes) and any and all
other materials containing any Confidential Information or intellectual
property, and that he shall not keep or retain any copies or excerpts of such
information.  Murphy further agrees that prior to the Effective Date, he will
return to the Company all property of the Company in his possession, custody or
control, including, but not limited to, computers, BlackBerry, keys, security
cards, parking passes, credit cards, or any other property of whatever kind or
type.  Murphy agrees and hereby certifies that he will fully comply with the
requirements of this paragraph by the Effective Date.  Murphy further agrees
that should it subsequently be determined by him or the Company that,
notwithstanding the foregoing certification, he has failed to return all Company
property, all documents relating to the business and affairs of the Company and
its affiliates, information of the Company, or Confidential Information or
intellectual property of the Company, that he will be obligated to promptly
return to the Company such documents or property in his possession or control at
the earliest practical time.
 
D.           No Legal Challenge
 
Murphy covenants not to sue, institute, or cause to be instituted any action or
proceeding challenging the validity of, the enforceability of, or the
reasonableness of, the covenants and obligations in Section 3(A), (B) or
(C).  Murphy agrees that if he sues (or causes to be sued) the Company in
violation of this provision, that he shall be liable to the Company for its
reasonable attorneys’ fees, and all other costs of litigation or arbitration.
 
 
E.
Cooperation and Assistance

 
Definition of Cooperation – As used in this Agreement, “cooperate” and
“cooperation” includes Murphy making himself available in response to all
reasonable requests for information by the Company, the Securities and Exchange
Commission (“SEC”), the Department of Justice (“DOJ”) or any other governmental
authority with jurisdiction over the matter at hand, whether the request is
informal or formal (e.g., in response to a subpoena in a legal proceeding), and
includes fully, completely, and truthfully answering questions, assisting the
Company in its prosecution or defense of any proceeding, civil or criminal, or
providing testimony in any related proceeding, civil or criminal.
 
Agreement to Cooperate – Murphy agrees, acknowledges, represents and warrants
that:
 
(1)           he has: (i) not engaged in, nor encouraged any individual, in any
way, to engage in the destruction or secretion of any information, in any form,
including, but not limited to, documents and emails ("documentation"), that
might be relevant to any investigation; (ii) turned over all documentation in
response to prior requests; and (iii) responded, fully and truthfully, to all
questions related to or arising from the subject matter of any such
investigation that have been posed to him by employees, representatives of the
Company, or any government agency;
 
(2)           for a period of two (2) years after the Effective Date, upon
reasonable request, he will cooperate fully with the Company and its affiliates,
past or present, in connection with any internal investigation initiated by the
Company, its affiliates, and any successors in interest, as well as with any
external investigation initiated by any government or agency or instrumentality
thereof in accordance with the Company’s directives;
 
(3)           for a period of two (2) years after the Effective Date, upon
reasonable request of the Company, any subsidiary of the Company, or any
successor-in-interest, to provide all documentation and information in Murphy’s
possession, custody, or control that is related to any internal or external
investigation of the Company and its affiliates; and
 
(4)           after two (2) years after the Effective Date, Murphy agrees upon
request to provide continuing reasonable cooperation with the Company or any of
its affiliates in responding to internal or governmental investigations.
 
All reasonable expenses incurred by Murphy in rendering cooperation under this
subsection will be reimbursed by the Company.
 
4.           Release of Claims.
 
A.           Irrevocable Waiver and Release
 
For and in consideration of the Separation Benefits and other good and valuable
consideration, for which Murphy acknowledges the sufficiency and receipt,
Murphy, acting in his own behalf and on behalf of his respective heirs,
executors, administrators, legal representatives, beneficiaries, successors and
assigns, does hereby irrevocably and unconditionally release, acquit, waive and
forever discharge the Company (as defined below) from any and all Claims (as
defined below) and Damages (as defined below), whether known or unknown,
asserted or unasserted, which are in any way on account of, relating to, arising
out of, or arising from:  (i) his role as an officer of the Company; (ii) his
employment with the Company; (iii) any acts (or omissions) or conduct connected
with his employment or acts (or omissions) occurring (or not occurring) during
his employment with the Company; (iv) any breach of any duty to Murphy, breach
of:  employment agreements, compensation agreements, stock awards, long-term
incentive cash plans or other incentive plans or awards, or employee benefit
plans; (v) the separation of his employment with the Company and removal as an
officer of the Company (whether it is by a resignation, constructive discharge
or discharge); (vi) any business or contractual relationship with the Company;
and (vii) any promises, representations or agreements concerning employment or
future employment with the Company or benefits associated with employment or
future employment by the Company.
 
For purposes of this Agreement, the “Company” is defined to include:  (i) Helix
Energy Solutions Group, Inc. and each and all of its subsidiaries and affiliated
companies; (ii) the Company’s (and affiliates’) shareholders, officers, agents,
employees, directors, supervisors, representatives (including without
limitation, Owen E. Kratz), whether or not acting in the course and scope of
employment, attorneys, insurers, health, welfare, pension, and retirement
benefit plans, the Compensation Committee of the Board of Directors, and the
fiduciaries and agents of said plans or committees, and any successors and
assigns of the above; and (iii) all persons acting by, through, under, or in
concert with any of the foregoing persons or entities.
 
For purposes of this Agreement, the term “Claims” comprehensively includes, but
is not limited to, actions, lawsuits, proceedings, claims, causes of action,
demands, grievances, liabilities, suits, and judgments, whether actual or
potential, whether presently known or unknown, recognized by the law of any
jurisdiction, whether arising in tort, in contract, at law, in equity, at common
law, or under any federal, state, county or local statute or law, including but
not limited to: Title VII of the Civil Rights Act of 1964, as amended, the Fair
Labor Standards Act, the Equal Pay Act, overtime and minimum wage claims under
the Fair Labor Standards Act, 29 U.S.C. §§201, et seq., the Texas Commission on
Human Rights Act, any violation of the Texas Labor Code or the Texas Business &
Commerce Code, the Age Discrimination in Employment Act (“ADEA”) 29 U.S.C. §§621
et seq., the Older Workers' Benefit Protection Act (“OWBPA”), the Employee
Retirement Income Security Act (“ERISA”), including but not limited to Section
510, 29 U.S.C. §1140; any federal or state civil rights law, including but not
limited to violations of 42 U.S.C. §1981; under any and all theories of recovery
of whatsoever nature, under any theory of liability, whatsoever, including but
not limited, to strict liability, negligence, gross negligence, recklessness, on
account of breach of any duty, including breach of fiduciary duty, personal
injury or sickness, intentional acts or omissions, actions for fraud,
negligence, gross negligence, recklessness, intentional or malicious acts of any
kind, intentional infliction of emotional distress, libel, slander, defamation,
breach of contract, any action challenging the validity, enforceability of, or
reasonableness of, the non-solicitation or confidentiality covenants herein,
quantum meruit, promissory reliance, estoppel or promissory estoppel,
detrimental reliance or negligent or reckless misrepresentation, wrongful
discharge, claims under Sarbanes Oxley, “whistleblower” or retaliation claims,
or wrongful discharge in violation of public policy.
 
The term “Damages” means any and all elements of relief of recovery of
whatsoever nature, whether known or now unknown, recognized by the law of any
jurisdiction and comprehensively includes, but is not limited to, money damages
of every description, including economic loss; property loss; personal injury;
mental or emotional distress; attorney's fee; prejudgment or postjudgment
interest; costs; any equitable relief; right to reinstatement; lost income;
penalty wages; restricted stock awards; stock; cash awards; bonuses; employee
benefits of any kind whatsoever, including but not limited to benefits which
would have arisen from any employee benefit plan, benefits packages, retirement
or deferred compensation plans, incentive plans, executive benefit plans or
packages (except as provided in Paragraph 2 hereto); expenses; past or future
loss of support, care, guidance, companionship, society, love, affection,
household services, advice and counsel, pain and suffering, mental anguish, wage
earning capacity; past and future medical expenses; punitive or exemplary
damages; multiplication of compensatory damages under any theory whatsoever;
front-pay; back-pay; and any other type of monetary relief whatsoever cognizable
under any law.
 
This release applies to any claims brought by any person or agency on behalf of
Murphy or any class action pursuant to which Murphy may have any right or
benefit.
 
B.           Covenant Not to Sue
 
To the maximum extent permitted by law, Murphy covenants not to sue or institute
or cause to be instituted any action in arbitration, any federal, state or local
agency or court against the Company, including but not limited to any of the
Claims or Damages released in Paragraph 4 of this Agreement.  Murphy agrees that
with respect to a charge or complaint which may be filed by him or someone else
with the Equal Employment Opportunity Commission (“EEOC”) or the Texas
Commission on Human Rights (“TCHR”), or his participation in an investigation by
either agency, Murphy agrees not to be part of, or accept, any monetary or
equitable recovery obtained by any such charge, complaint or investigation for
Claims and/or Damages released herein and Murphy does hereby assign any such
recovery or benefit to the Company.
 
Murphy agrees that if he sues the Company in violation of this Agreement, Murphy
shall be liable to the Company for its reasonable attorneys’ fees and other
costs of arbitration or litigation incurred in defending against such a suit.
Additionally, if Murphy sues the Company in violation of this Agreement, the
Company can require Murphy to return all monies and other benefits paid to
Murphy pursuant to this Agreement.
 
C.           Exclusions to Release
 
Notwithstanding the foregoing, the release contained herein shall not apply to:
(i) any rights that Murphy may have under this Agreement; (ii) Murphy’s rights
under applicable law (i.e., the COBRA law) to continued medical insurance
coverage at Murphy’s expense; and (iii) Murphy’s statutory right to file a
charge with the Equal Employment Opportunity Commission (“EEOC”) or the Texas
Workforce  Commission/Civil Rights Division  (“TWCCRD”), to participate in an
EEOC or TWCCRD investigation or proceeding, or to challenge the validity of the
release, consistent with the requirements of 29 U.S.C. § 626(f)(4).
 
D.           Representations by Murphy; Revocation of Agreement
 
In connection with this release, Murphy represents that the statutory
requirements for a waiver of his rights and claims under ADEA and the Older
Workers Benefit Protection Act (“OWBPA) have been satisfied.  Specifically,
Murphy understands and agrees that:
 
(1)           this waiver and release is part of an agreement between him and
the Company that is written in a manner calculated to be understood by him and
that he in fact understands the terms, conditions and effect of this Agreement;
 
(2)           this Agreement refers to rights or claims arising under ADEA and
the OWBPA;
 
(3)           he has a period of 21 days within which to consider whether to
execute this Agreement, that no one hurried him into executing this Agreement
during that 21 day period, and that no one coerced him into executing this
Agreement;
 
(4)           he has carefully read and fully understand all the provisions of
the release set forth in Section 5 of this Agreement, and declares that the
Agreement is written in a manner that he understands;
 
(5)           through this Agreement, he is releasing the Company from any and
all claims he may have against the Company and the other Parties specified
above, as provided above, and that this Agreement constitutes a release and
discharge of claims arising under the Age Discrimination in Employment Act
(ADEA), 29 U.S.C. § 621-634, including the Older Workers’ Benefit Protection
Act, 29 U.S.C. § 626(f);
 
(6)           his agreement to all of the terms set forth in this Agreement is
knowing and voluntary;
 
(7)           he knowingly and voluntarily intends to be legally bound by the
terms of this Agreement;
 
(8)           he acknowledges that the Company is hereby advising him in writing
to consult with an attorney of his choice prior to executing this Agreement; and
 
(9)           he understands that rights or claims under ADEA or the OWBPA that
may arise after the date this Agreement is executed are not waived.  He
understands that he has a period of seven (7) days to revoke this Agreement to
give the Company a complete release in exchange for Separation Benefits, and
that he may deliver notification of revocation by letter or facsimile addressed
to the Company’s General Counsel.  Murphy understands that this Agreement will
not become effective and binding, and that none of the Separation Benefits
described above in Section 2 of this Agreement will be provided to him until
after the expiration of the Revocation Period, provided Murphy does not revoke
this Agreement.  The Revocation Period commences when Murphy executes this
Agreement and ends at 11:59 p.m. on the seventh calendar day after execution,
not counting the date on which Murphy executes this Agreement.  Murphy
understands that if he does not deliver a written notice of revocation to the
Company’s General Counsel before the end of the seven-day period described
above, this Agreement will become final, binding and enforceable.
 
(10)           Murphy represents and acknowledges that in executing this
Agreement he does not rely and has not relied upon any representation or
statement made by the Company, or by any of the Company’s agents, attorneys, or
representatives with regard to the subject matter, basis, or effect of the
release set forth in this Agreement, other than those specifically stated in
this Agreement.

 
E.           No Admission of Liability by the Company
 
The Company’s decision to offer Separation Benefits in exchange for a release of
claims shall not be construed as an admission by the Company of (i) any
liability whatsoever; (ii) any violation of any of Murphy’s rights or those of
any person; or (iii) any violation of any order, law, statute, duty, or
contract. The Company specifically disclaims any liability to Murphy or to any
other person for any alleged violation of any rights possessed by Murphy or any
other person, or for any alleged violation of any order, law, statute, duty, or
contract on the part of the Company, its employees or agents or related
companies or their employees or agents.
 
F.           Release Binding on Murphy’s Successors
 
The release set forth in this Section 4 of this Agreement shall be binding upon
Murphy, and his heirs, administrators, representatives, executors, successors,
and assigns, and shall inure to the benefit of the Company.  Murphy expressly
warrants that he has not assigned, transferred or sold to any person or entity
any rights, causes of action, or Claims or Damages released in this Agreement.
 
5.           Miscellaneous.
 
A.           Exclusive Obligations, Rights and Benefits
 
Except as otherwise provided in this Agreement, the obligations, rights, and
benefits described in this Agreement supersede, negate and replace any other
obligations, rights, and benefits owed to or offered by the Company to Murphy
under the Letter Agreement of January 22, 2006, Form Agreement, and the Letter
Agreement of December 21, 2006, which are hereby superseded and negated by the
execution of this Agreement.
 
B.           Entire Agreement
 
This Agreement sets forth the entire agreement between Murphy and the Company
with respect to each and every issue addressed in this Agreement, and this
Agreement incorporates the terms of the Stock and Cash Award Amendment, Sections
4, 5 and 6 of the Form Agreement, and any of the Company’s benefit plans and
related agreements in which Murphy has participated as an employee and officer
of the Company.  To the extent any of the terms in the above-listed documents
conflict with the terms of this Agreement, the terms of this Agreement shall
supersede.  This entire, integrated Agreement fully supersedes any and all prior
agreements or understandings, oral or written, between Murphy and the Company
pertaining to the subject matter of this Agreement.  Notwithstanding anything
contained herein, nothing in this Agreement shall affect, limit or negate any
provision of the Company’s By-Laws or Articles of Incorporation with respect to
indemnification of current or former officers and/or directors of the Company.
 

C.           Exclusive Choice of Law and Arbitration Agreement
 
This Agreement constitutes an agreement that has been executed and delivered in
the State of Texas, and the validity, interpretation, performance, and
enforcement of that agreement shall be governed by the laws of that State.
 
In the event of any dispute or controversy arising out of or under this
Agreement, or the Stock and Cash Award Amendment, or concerning the substance,
interpretation, performance, or enforcement of this Agreement, or the Stock and
Cash Award Amendment, or in any way relating to this Agreement and the Stock and
Cash Award Amendment (including issues relating to that formation and the
validity of this arbitration clause), the Parties agree to resolve those
disputes or controversies, fully and completely, through the use of final,
binding arbitration. This arbitration agreement applies to any disputes arising
under (i) the common law; (ii) federal or state statutes, laws or regulations;
and also to (iii) any dispute about the arbitrability of any claim or
controversy. The Parties further agree to hold knowledge of the existence of any
dispute or controversy subject to this Agreement to arbitrate, completely
confidential. Murphy understands and agrees that this confidentiality obligation
extends to information concerning the fact of any request for arbitration, any
ongoing arbitration, as well as all matters discussed, discovered, or divulged
(whether voluntarily or by compulsion) during the course of such arbitration
proceeding.   Any arbitration conducted pursuant to this arbitration provision
will be conducted in accordance with the rules of the American Arbitration
Association in accordance with its rules then in effect governing employment
disputes and the arbitrator shall have full authority to award or grant all
remedies provided by law. The arbitrator will have the discretion to permit
discovery that the arbitrator deems appropriate for a full and fair hearing. The
arbitrator will issue a reasoned award, and the award of the arbitrator shall be
final and binding.  A judgment upon the award may be entered and enforced by any
court having jurisdiction.  Any arbitration proceeding resulting hereunder will
be conducted in Houston, Texas before an arbitrator selected by the Parties by
mutual agreement, or through the American Arbitration Association. This
arbitration agreement does not limit or affect the right of the Company to seek
an injunction to maintain the status quo in the event that the Company believes
that Murphy has violated any provision of Section 3 of this Agreement.  This
arbitration agreement does not limit Murphy’s right to file an administrative
charge concerning the validity of the release set forth in Section 4 of this
Agreement, with any appropriate state or federal agency.
 
D.           Multiple Counterparts/Electronic Copies
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed an original, but all of such counterparts together shall constitute a
single instrument. An electronic copy (including in .pdf format) or facsimile of
a signature hereto will be binding upon the signatory as if it were an original
signature.
 
E.           Meaning of Separation From Service
 
For the purposes of this Agreement, “separation from service” has the meaning
ascribed to that term in section 409A of the Internal Revenue Code of 1986, as
amended and the rules and regulations issued thereunder by the Department of
Treasury and the Internal Revenue Service.  It is intended that the date of
Murphy’s separation from service will be the Effective Date.
 
F.           Severability and Headings
 
The invalidity or unenforceability of a term or provision of this Agreement
shall not affect the validity or enforceability of any other term or provision
of this Agreement, which shall remain in full force and effect. Any titles or
headings in this Agreement are for convenience only and shall have no bearing on
any interpretation of this Agreement.
 
G.           Binding Nature
 
This Agreement shall be binding on the Company, its successors and assigns, and
in the event of Murphy’s death prior to the payment of benefits hereunder, the
cash payments described herein will be made to Murphy’s estate.
 
Please initial each page and sign below.
 
ENTERED INTO in Houston, Texas as of the 8TH day of March, 2010.
 
Helix Energy Solutions Group, Inc.
 
By:          /s/  Anthony Tripodo     
 
Name:          Anthony Tripodo
 
Title:           Executive Vice President & Chief Financial Officer
 
 
ENTERED INTO in Dallas, Texas as of the 8TH day of March, 2010.
 
 
/s/ Robert P. Murphy
Robert P. Murphy
